UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53894 TROPICANA LAS VEGAS HOTEL AND CASINO,INC. (Exact name of registrant as specified in its charter) Delaware 27-0455607 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3801 Las Vegas Boulevard South Las Vegas, Nevada 89109 (Address of principal executive offices and zip code) (702)739-2722 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-acceleratedfilerx Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of July31, 2012 there were 4,579,151 shares outstanding of the registrant’s ClassA Common Stock, $0.01 par value and no shares outstanding of the registrant’s ClassB Common Stock, $0.01 par value.The issued and outstanding equity securities of the registrant are not publicly traded. FORM 10-Q INDEX PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 (Audited) 1 Unaudited Condensed Consolidated Statements of Operations and Comprehensive (Loss) Income for the three and six months ended June 30, 2012 and 2011 2 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 26 PART I. FINANCIAL INFORMATION Item 1. Financial Statements TROPICANA LAS VEGAS HOTEL AND CASINO,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share data) June 30, (Unaudited) December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Receivables, net Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt $ $ Accounts payable Construction payable — 71 Accrued payroll and related Accrued gaming and related Other accrued expenses and current liabilities Total current liabilities Long-term debt, less current portion Accrued management fees Other long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 7) STOCKHOLDERS’ EQUITY: Class A preferred stock, $0.01 par value, 750,000 shares authorized, issued and outstanding 8 8 Class A series 2 convertible participating preferred stock, $0.01 par value, 545,702 shares authorized, shares issued and outstanding 2012 and 2011: 545,585 5 5 Class A series 3 convertible participating preferred stock, $0.01 par value, 350,000 shares authorized, shares issued and outstanding 2012 and 2011: 350,000 3 3 Class A common stock, $0.01 par value, 15,000,000 shares authorized, shares issued and outstanding 2012 and 2011: 4,579,151 46 46 Class B common stock, $0.01 par value, 5,182,808 shares authorized, no shares issued or outstanding — — Additional paid-in capital Accumulated deficit (117,139 ) (103,145 ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 TROPICANA LAS VEGAS HOTEL AND CASINO,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (amounts in thousands, except per share data) (Unaudited) ThreeMonthsEnded June30, SixMonthsEnded June30, REVENUES: Casino $ Room Food and beverage Other Gross revenues Less promotional allowances (2,835 ) (2,388 ) (5,730 ) (4,173 ) Net revenues OPERATING EXPENSES: Casino Room Food and beverage Other Selling, general and administrative Maintenance and utilities Depreciation and amortization Preopening — — Loss (gain) on asset disposals, net 4 — 4 (2 ) Total operating expenses OPERATING LOSS (4,974 ) (9,367 ) (11,991 ) (18,404 ) OTHER (EXPENSES) INCOME: Interest income 2 2 3 4 Interest expense (1,003 ) (36 ) (2,006 ) (68 ) Total other (expenses) income (1,001 ) (34 ) (2,003 ) (64 ) NET LOSS (5,975 ) (9,401 ) (13,994 ) (18,468 ) Other comprehensive income (loss) — COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic Diluted n/a n/a n/a n/a The accompanying notes are an integral part of these condensed consolidated financial statements. 2 TROPICANA LAS VEGAS HOTEL AND CASINO,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (amounts in thousands) (Unaudited) Six MonthsEnded June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Share-based compensation 7 5 Amortization of debt issuance costs (Gain) loss on disposition of assets 4 (2
